Citation Nr: 1748870	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  11-17 977	)	DATE  
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for a bilateral eye disability to include uveitis and iritis. 

3.  Entitlement to service connection for glaucoma.  

4.  Entitlement to service connection for blindness in the left eye.  


REPRESENTATION

Veteran represented by:	Ronald C. Sykstus, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1976 to April 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The RO in Cleveland, Ohio currently has jurisdiction over the claims.  

In August 2013, a Board videoconference hearing was held before the undersigned Acting Veterans Law Judge; a transcript of the hearing is associated with the record.

This case was previously before the Board in September 2014, at which time the claim was remanded for additional development.  The case is now returned for appellate review.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran's current back disability had its onset in service or is otherwise related to active duty.  

2.  It is at least as likely as not that the Veteran's bilateral eye disability, to include uveitis and iritis, are due to his active military service.  

3.  It is at least as likely as not that the Veteran's glaucoma is related to his active military service, to include due his bilateral eye uveitis.  

4.  It is at least as likely as not that the Veteran's left eye blindness is related to his active military service, to include his bilateral eye uveitis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disorder are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for a bilateral eye disability, to include uveitis and iritis have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  

3.  The criteria for service connection for glaucoma have been met.  38 U.S.C.A. § 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).  

4.  The criteria for service connection for left eye blindness have been met.  38 U.S.C.A. § 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations, VA has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

In the present case, required notice was provided in a letter dated October 2009.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.  

The Veteran was provided VA examinations for his back disability in November 2009 and December 2015, with an addendum opinion provided in March 2017.  The Board finds that these examinations and the associated reports were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In September 2014 the Board remanded the claim for further development and adjudicative action, to include obtaining the Veteran's outstanding VA medical treatment records and affording the Veteran a VA examination for his back disability.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The requested development has been completed and associated with the claims file.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

With respect to the Veteran's claims for entitlement to service connection for bilateral eye uveitis/ iritis, glaucoma and left eye blindness, the outcome below is favorable.  Thus, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In its determinations whether service connection is warranted for a disability, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (finding that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A.  Back Disability

The Veteran's service treatment records reflect that, in September 1976, the Veteran complained of low back pain during physical training.  He was diagnosed with a possible muscle strain.  In January 1977, the Veteran again complained of back pain centered in his lower back and radiating to his sides.  The physician noted that the Veteran had previously been seen for back pain and again diagnosed a back muscle strain.  The Veteran was also diagnosed with a lower back strain in February 1977.  Finally, in March 1977, the Veteran complained that he had had pain in his leg and hip for four months.  He did not complain of lower back pain but noted tenseness in his lower back.  The physician diagnosed an inferior spinal myalgia of unknown etiology.   On his report of medical history at separation, the Veteran did not answer whether he experienced recurrent back pain.  His April 1977 separation examination was normal.

The Veteran was afforded a VA examination in November 2009.  He stated at that time that his low back pain started in 1977 and, after treatment, he had no further problems with his back while on active duty.  The examiner diagnosed the Veteran with mild degenerative arthrosis of the lumbar spine.  The examiner opined that since there was no history of significant trauma related to the Veteran's in-service back injuries, the currently diagnosed mild degenerative arthrosis of the lumbar spine was less likely than not caused by or a result of the in-service injury thirty years prior.   

The Veteran was afforded a second VA examination in December 2015, with a subsequent medical opinion in March 2017.  The examiner opined that the Veteran's mild degenerative disc disease of the lumbar spine was less likely than not caused by or the result of the lumbar strain that occurred in service.  The examiner noted that there was no evidence that the in-service lumbar strain resulted in a chronic condition, as the Veteran's post-service VA treatment records were silent for back complaints or treatment until 2009.   The examination report also included an explanation of degenerative disc disease as "the normal changes in your spinal discs [ ] as you age."

After a careful review of the evidence of record, the Board finds that the preponderance of the evidence shows that the Veteran's low back disability is not related to any event in service.  In making this determination, the Board finds it significant that the only evidence of record indicating a possible nexus between any current low back disability and the Veteran's military service are his assertions.

While the Veteran testified that he experienced back pain from service, the probative value of this testimony is undermined by the fact that the Veteran was seen prior to 2009 with no complaints of back pain.  For instance, a November 2008 VA treatment record notes a normal back examination.

The Board finds the December 2015 VA examination and March 2017 medical opinion to be the most probative evidence of record regarding the relationship between the Veteran's back disability and his military service.  The examiner expressed familiarity with the record and provided a clear explanation of her rationale.  She outlined the Veteran's medical history and opined his back disability was related to the normal and natural aging process.  She found it less likely than not that the Veteran's back disability was related to, caused by and/or aggravated his service and/or a pre-service motor vehicle accident.  The opinion is fully articulated with clear conclusions based on an accurate factual foundation and supported by sound reasoning.  The Board finds no reason to question the provider's expertise or the rationale given.  Further, there is no evidence that the Veteran's degenerative disc disease manifested within a year of his separation from service.

The Board has also considered the statements from the Veteran and his representative attributing his back disability to military service, but the evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  That is, here, the question of causation involves a complex medical question, and the Veteran does not have the medical expertise to provide such an opinion.  Therefore, he is not competent to provide an opinion as to the etiology of his back disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374 (Fed. Cir. 2007).

For the above reasons, the Board finds that the preponderance of the evidence is against the Veteran's back claim.  Because the preponderance of the evidence is against the claim for service connection for a back disability, the benefit of the doubt doctrine is inapplicable, and the claim on this basis must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  

B.  Eye Disabilities

The Veteran contends that his eye disabilities, including uveitis, iritis, glaucoma and left eye blindness, are related to his military service, specifically his exposure to gun smoke and artillery flashes and stress and physical activity during service.  After reviewing the record on appeal, the Board concludes that entitlement to service connection for uveitis/ iritis, glaucoma and left eye blindness is warranted.  

Initially, the Board notes that the Veteran has been diagnosed with glaucoma, uveitis, iritis, and his left eye vision has been noted as limited to no more than light perception only.  Therefore, the current disability element of service connection is met.  He also contends that he experienced an episode of uveitis during service in 1976, though his service treatment records do not reflect treatment.  The Board finds the Veteran a credible historian of his medical history.  Therefore, the in-service event element of service connection is met.  

In December 2015, the Veteran was afforded a VA examination of his claimed eye disabilities.  The examiner determined that the Veteran had recurrent chronic uveitis, and glaucoma secondary to uveitis.  The examiner also determined that the Veteran's left eye vision was limited to no more than light perception.  With respect to uveitis, though the first episode of uveitis occurred before service, the examiner opined that, stress and physical activity during service was at least as likely as not to have contributed to a recurrent episode while in service.  The examiner further opined that continued episodes of uveitis resulted in severe glaucoma and left eye blindness.  Finally, the examiner was not able to determine if the increase in stress and physical activity during service significantly changed the later course of the Veteran's ocular condition without resorting to speculation.  

An addendum opinion was provided in March 2017 wherein the examiner stated that it was not likely that the Veteran's ocular conditions resulted from gun smoke or artillery flash exposure in service.  The examiner again opined that it was at least as likely as not that stress and physical activity could trigger a recurrence of uveitis like the Veteran's reported 1976 flare-up.  Finally, the examiner was again unable to determine without resorting to speculation if the increase in stress and physical activity during service significantly changed the later course of the Veteran's ocular condition.  

In reviewing the service treatment records, as there is no mention of glaucoma, iritis, uveitis, or left eye blindness at entrance into service, other than decreased vision corrected with glasses, the Veteran's eyes are considered sound at entry into service.  See July 1975 entrance examination; see also 38 U.S.C.A. §§ 1111, 1131, 1132; 38 C.F.R. § 3.304(b) (A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.).  

VA's General Counsel held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service.  

The VA examiner in December 2015 noted that the Veteran's uveitis occurred prior to service based on the Veteran's reports that he had uveitis in approximately 1969 at the age of 19.  The examiner also noted that the Veteran was HLA B27 positive.  A statement dated in August 2013 from one of the Veteran's treating VA physicians notes that the Veteran had been seen in the ophthalmology department since December 2011 for an ongoing ocular condition with a diagnosis of secondary glaucoma due to uveitis from presumed HLA-B27 autoimmune disease.  

A September 2009 VA optometry consult notes that the Veteran had cataract surgery on his right eye in 1990 and lost vision in the left eye in 1983, as he was told the glaucoma had eaten a hole in the optic nerve.  A history of iritis was noted.  A December 2011 VA eye note also shows the Veteran had been recently seen in the emergency room for a recurrence of iritis.

While the record shows the Veteran's statements that he had uveitis prior to service, this does not constitute clear and unmistakable evidence of a pre-existing eye disability.  And even if it did, the Veteran's assertions concerning exposure to physical stress in service and the December 2015 VA examiner's findings that stress and physical activity during service was at least as likely as not to have contributed to a recurrent episode of uveitis while in service, would not be enough to find that there was clear and unmistakable evidence that any pre-existing uveitis was not aggravated by service.  Thus, the evidence does not rebut the presumption of soundness at the time of entry into service.

The Board finds that the Veteran's contentions and the competent and probative VA examiner's findings from December 2015 provide enough evidence to support a grant of the Veteran's claims for bilateral eye uveitis, iritis, glaucoma and left eye blindness.  In this regard, the Board considered the evidence of record, to include the Veteran's contentions and the VA examiner's positive opinion.  The claims for service connection of service connection for eye disabilities, including bilateral eye uveitis/iritis, glaucoma, and left eye blindness are granted.



ORDER

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for bilateral eye disability, to include uveitis and  iritis is granted. 

Entitlement to service connection for glaucoma is granted.  

Entitlement to service connection for left eye blindness is granted.  




____________________________________________
Sarah B. Richmond
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


